Exhibit 10.3

SEPARATION OF EMPLOYMENT AGREEMENT
This SEPARATION OF EMPLOYMENT AGREEMENT (the “Agreement”) is made this 15th day
of April 2016, by and between PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a
Pennsylvania business trust (“PREIT”), PREIT ASSOCIATES, LP., a Pennsylvania
limited partnership (“Associates”), PREIT SERVICES, LLC, a Pennsylvania limited
liability company (“Services”) and, together with PREIT and Associates,
“Company”), and RONALD RUBIN (“Executive”). PREIT, Associates, Services, and
Executive shall be referred to herein as the “Parties” or each separately as a
“Party.”
WHEREAS, Executive is employed as the Executive Chairman of PREIT, pursuant to
the Amended and Restated Employment Agreement between PREIT and Executive,
effective as of June 7, 2012 (the “Employment Agreement”). The Employment
Agreement includes a Joinder under which Associates and Services each join in
the Employment Agreement to confirm their respective obligations under an
Assignment and Assumption Agreement of even date with the Employment Agreement;
WHEREAS, on December 21, 2015, Company gave Executive notice of non-renewal of
the Employment Agreement pursuant to Section 2.1 thereof;
WHEREAS, Executive and Company have agreed that Executive shall continue to
serve as Chairman of the Board of Trustees of PREIT (“Board of Trustees”)
following the conclusion of his employment, subject to the Board’s continued
approval and Executive’s election to the Board;
WHEREAS, the Parties desire to set forth the terms and conditions related to the
termination of their employment relationship and the continuation of Executive’s
role as non-executive chairman of the Board of Trustees thereafter.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound,
agree as follows:
1.Continued Employment. The Parties agree and acknowledge that, under Section
2.1 of the Employment Agreement, Executive’s employment shall continue until the
last calendar day of the current term, which is June 7, 2016 (the “Separation
Date”).
2.Resignation. Effective on the Separation Date, Executive hereby resigns from
his position as Executive Chairman and all other positions with the Company,
Associates, any other Company Affiliates, or with any other entity with respect
to which Company has requested Executive to perform services, with the exception
of Executive’s position as a Trustee and as non-Executive Chairman of the Board
of Trustees. Upon request by Company, Executive shall execute all additional
documents and take all additional actions necessary to effectuate or memorialize
such resignations. The Parties agree that, on the Separation Date, Executive
shall experience a separation from service as such term is described in the
Internal Revenue Code Section 409A and the Treasury regulations thereunder.


1

--------------------------------------------------------------------------------







3.Continued Access to Office Space and Secretarial Support. After the Separation
Date, Executive may continue to use his current company office, email, work
computer and the services of his current assistant or, upon her separation from
the Company, another qualified assistant of the Company’s selection for
Executive’s personal business, until the sooner of the following occur: (i) a
Change of Control as defined in Section 4.5(d) of the Employment Agreement,
provided that the term “Incumbent Board” as used in the Change of Control
definition shall be interpreted to mean, for purposes of this Agreement, the
Board as it is constituted on the effective date of this Agreement; (ii) the
last day in which the Company maintains leased premises, including Executive's
current office space, in its current location; or (iii) the Executive notifies
the Company that he no longer requires use of the office space or secretarial
support services described herein.
4.Continued Medical Benefits.
(a)Provision of Medical Benefits. As set forth in Section 4.4(a)(2) of the
Employment Agreement, the Company shall pay the cost of continued health
insurance benefits for Executive and his spouse (or, in the event of the death
of one of them, the survivor of them), for a period of three (3) years after the
Separation Date. Following June 7, 2019, Executive and his spouse may continue
to participate in any group health plan of the Company which shall be treated as
the continuation coverage that is required to be offered under applicable
federal and state law (sometimes referred to as “COBRA”) for the period during
which COBRA is required to be so offered, and Executive and his spouse may
continue such participation, at their own expense, for the remainder of the
COBRA period (if any). In the event Company cannot provide such continuation
coverage under such plans, programs and/or arrangements, either directly or
through COBRA, at any time on or prior to June 7, 2019, Company shall reimburse
Executive for any premiums he pays to obtain equivalent coverage (or if
equivalent coverage is not available, substantially equivalent or comparable
coverage) through June 7, 2019, provided that (a) the premiums paid are
competitive with premiums that would be charged by other providers for
equivalent coverage (or if equivalent coverage is not available, substantially
equivalent or comparable coverage), and (b) Executive submits proof of payment
of such premiums no later than 120 days from the date he makes such payments. If
the Company’s group health plan (in which Executive and his spouse are enrolled
as of the Separation Date) is self-insured, then any payments extending beyond
eighteen (18) months from the Separation Date will be subject to the provisions
of Section 409A of the Code and Treasury Regulations and other guidance
thereunder.
(b)Medical Benefit Equivalent. In the event Company's provision of
post-separation medical benefit coverage (to Executive and/or his spouse) would
cause Company or Executive to experience adverse tax consequences, Company, at
either Party's option, but after first seeking a negotiated resolution, may
provide Executive with the after-tax economic equivalent of such benefit for any
designated period (the "Medical Benefit Equivalent"). The economic equivalent of
any benefit forgone shall be deemed to be the cost that would be incurred by
Executive in obtaining competitively-priced coverage from a reputable insurance
provider equivalent to the coverage that otherwise would be provided to
Executive and his spouse, as applicable, by Company under this Agreement.


2

--------------------------------------------------------------------------------







5.Trusteeship. After the Separation Date, Executive shall continue to serve as
non-Executive Chairman of the Board of Trustees in a non-employee capacity,
subject to his continued election to the Board of Trustees by the shareholders
and his continued election or appointment by the Board of Trustees to the role
of non-Executive Chairman. Beginning on July 8, 2016 and for as long as
Executive serves as non-Executive Chairman of the Board of Trustees, Executive
shall receive an annual retainer fee of $100,000 for his service in that role
and be eligible for any other compensatory benefits generally available to
Trustees. In the event Executive is elected to serve as a Trustee, but not as
non-Executive Chairman, he shall be entitled to the compensation and benefits
generally available to Trustees.
6.Code of Business Conduct. Executive acknowledges and confirms that as a
Trustee, he is, and shall continue to be, subject to the Company’s Code of
Business Conduct and Ethics for Non-Employee Trustees, as may be updated from
time to time, including Section I (governing Conflicts of Interest) and Section
II (governing Corporate Opportunities) thereof.
7.Release and Waiver of Claims. As provided in Section 4.4(c) of the Employment
Agreement, Executive is required to execute an agreement providing for a release
and other requirements in order to receive the Founder’s Retirement Payment (as
that term is defined in the Employment Agreement). Attached hereto, as Exhibit
A, is a copy of the Release and Waiver of Claims that Executive is required to
sign on or about the Separation Date and which Executive agrees he will sign in
exchange for payment of the Founder’s Retirement Payment.
8.Confidentiality; Required Disclosure. Executive understands that Company shall
disclose the nature and terms of this Agreement in satisfaction of its
disclosure requirements under applicable securities laws. In further
consideration of the agreements of the Parties as set forth herein, neither
Company nor Executive shall, prior to the date of such public disclosure by
Company, communicate or disclose the terms of this Agreement to any persons with
the exception of their attorneys, and accountants and/or tax advisors, or
members of Executive’s immediate family, each of whom shall be informed of this
confidentiality obligation and shall agree to be bound by its terms.
9.Non-Disparagement. Neither Company nor Executive shall disparage each other to
any third party, including internally within Company by general or mass
communication, regarding the professional or personal reputation or character of
the other, including the disparagement by Executive of any of Company’s
Affiliates and any of the Company’s or its Affiliates’ respective officers,
trustees, partners, directors, managers, shareholders, employees, attorneys,
other agents or representatives. Moreover, Executive shall not disparage or
comment unfavorably upon the business properties, policies or prospects of
Company or its Affiliates. For purposes of the restriction applicable to
Company, the restriction shall only apply to officers of PREIT at or above the
level of Senior Vice President, for only so long as each is employed by PREIT,
it being understood that Company cannot control statements of other PREIT
employees or of any former employee. Notwithstanding the foregoing, nothing in
this Section shall be deemed to prohibit Company or Executive from providing
truthful testimony in response to any valid subpoena or as otherwise ordered by
a court or required applicable law.
10.Indemnification. Executive shall indemnify and hold harmless Company from and
against all claims, losses, damages, liabilities, costs and other expenses
incurred by or


3

--------------------------------------------------------------------------------





asserted against Company by reason of or resulting from a breach of this
Agreement by Executive. Company shall indemnify and hold harmless Executive from
and against all claims, losses, damages, liabilities, costs and other expenses
incurred by or asserted against Executive by reason of or resulting from a
breach of this Agreement by Company.
11.Governing Law. This Agreement will be governed by and construed according to
the laws of the Commonwealth of Pennsylvania. The Parties irrevocably hereby
submit to the exclusive jurisdiction and venue of the United States federal
courts in the Eastern District of Pennsylvania or the courts of Philadelphia
County of the Commonwealth of Pennsylvania in any action or proceeding brought
with respect to or in connection with this Agreement. Each Party hereby waives
any objection based on forum non conveniens and waives any objection to venue of
any action instituted hereunder in such courts.
12.Severability. In case any one or more of the provisions contained of this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, which shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein. No
waiver by either Party of any breach of this Agreement shall be a waiver of any
preceding or succeeding breach. No waiver by either Party of any right under
this Agreement shall be construed as a waiver of any other right.
13.No Admission of Liability. This Agreement is not and shall not be construed
to be an admission of any violation of any federal, state or local statute or
regulation or of any duty (contractual or otherwise) owed by any Party to
another, and this Agreement is made voluntarily to provide an amicable
conclusion of Executive’s employment with Company. This Agreement shall not be
construed strictly for or against any of the Parties.
14.Attorney Consultation. Executive hereby certifies that the Company has
advised him to review this document with an attorney of his choosing, and that
he has done so or freely chosen not to do so.
15.Assignment. This Agreement shall not be assignable by Executive, and shall be
assignable by Company only to an Affiliate or to any person or entity that
becomes a successor in interest (by purchase of assets or shares, or by merger
or otherwise) to Company; provided, however, that such assignment to an
Affiliate (a) shall not release Company from its obligations to Executive under
this Agreement unless such assignment is part of a merger or other transaction
pursuant to which Company ceases to exist, and (b) shall be subject to and
conditioned upon the assignee of this Agreement agreeing to assume and be bound
by the provisions of this Agreement and the obligations of Company under this
Agreement. Subject to the foregoing, this Agreement and the rights and
obligations set forth herein shall inure to the benefit of, and be binding upon,
the Parties and each of their permitted successors, assigns, heirs, executors
and administrators. In the event of Executive’s death, (x) any and all payments
and compensation to be provided to Executive and (y) his wife’s entitlements to
medical and life insurance under this Agreement shall continue notwithstanding
such death in accordance with the terms of this Agreement, and such payments and
compensation, to the extent to be paid or provided to Executive, shall be paid
or provided to his estate or any beneficiary named by Executive.


4

--------------------------------------------------------------------------------







16.Notices. All notices hereunder shall be in writing and shall be sufficiently
given if hand- delivered, sent by documented overnight delivery service or
registered or certified mail, postage prepaid, return receipt requested, or by
telegram, fax, or telecopy (confirmed by U.S. mail), receipt acknowledged,
addressed as set forth below or to such other person and/or at such other
address as may be furnished in writing by any Party hereto to the other. Any
such notice shall be deemed to have been given as of the date received, in the
case of personal delivery, or on the date shown on the receipt or confirmation
therefor, in all other cases. Any and all service of process and any other
notice in any action, suit, or proceeding shall be effective against any Party
if given as provided in this Agreement; provided that nothing herein shall be
deemed to affect the right of any Party to serve process in any other manner
permitted by law.
(a)If to Company:
Pennsylvania Real Estate Investment Trust
200 South Broad Street, Third Floor
Philadelphia, PA 19102
Tel: (215) 875-0700
Fax: (215) 547-7311
Attention: General Counsel
With a copy to:
Dilworth Paxson LLP
1500 Market Street
Suite 3500E
Philadelphia, PA 19103
Tel: (215) 575-7090
Fax: (215) 575-7200
Attention: Joseph H. Jacovini, Esquire


(b)If to Executive:
Ronald Rubin
243 Conshohocken State Road
Narberth, PA 19072
With a copy to:
Cozen O’Connor
1650 Market Street
Philadelphia, PA 19103
Tel: (215) 665-4159
Fax: (215) 665-2013
Attention: E. Gerald Riesenbach, Esquire


5

--------------------------------------------------------------------------------







17.Entire Agreement. This Agreement, together with the Employment Agreement and
the Release and Waiver attached hereto, constitute the entire agreement of the
Parties with respect to Executive’s termination of employment.
18.Amendments. Amendments and modifications to this Agreement shall not be
effective unless they are in writing signed by Executive or a representative of
Executive’s estate and a duly authorized representative of Company.
19.Payment Method. Whenever any payment shall be made by Company under this
Agreement, such payment shall be made by check payable to Executive at the
address provided in in the Notices paragraph of this Agreement or by wire
transfer to an account identified by Executive at least 10 days before such
payment is due. Executive shall be responsible for all income and related taxes
resulting from his receipt of the payments, shares, assets of PREIT and other
benefits provided under this Agreement, except for any amounts withheld by
Company.
20.409A Compliance. It is intended that this Agreement comply with the
applicable provisions of Section 409A of the Code and the applicable Treasury
regulations and related guidance with respect thereto. To the extent that any
payment under this Agreement is deemed to be deferred compensation subject to
the requirements of Section 409A of the Code, this Agreement shall be
interpreted and administered in a manner that complies with Section 409A of the
Code and this Agreement shall be amended so that such payments shall be made in
accordance with the requirements of Section 409A of the Code to the extent
necessary to avoid noncompliance therewith.
21.Legal Fees.  Company agrees to pay all reasonable legal fees and expenses
that Executive has incurred in the preparation and negotiation of this
Agreement.
[REMAINDER OF PAGE INTENTIONALLY BLANK]






6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
executed the foregoing Agreement as of the date first written above.
 
 
 
WITNESS: /s/ Gerald Riesenbach
 
/s/ Ronald Rubin
 
 
Ronald Rubin
 
 
 
 
 
PENNSYLVANIA REAL ESTATE
 
 
INVESTMENT TRUST
WITNESS: /s/ Joseph H. Jacovini
 
By: /s/ Joseph Coradino
 
 
Name: Joseph Coradino
 
 
Title: CEO
 
 
 
 
 
PREIT ASSOCIATES, LP
WITNESS: /s/ Joseph H. Jacovini
 
By: /s/ Joseph Coradino
 
 
Name: Joseph Coradino
 
 
Title: CEO
 
 
 
 
 
PREIT SERVICES LLC
WITNESS: /s/ Joseph H. Jacovini
 
By: /s/ Bruce Goldman
 
 
Name: Bruce Goldman
 
 
Title: CEO
 
 
 



[Signature Page for Separation of Employment Agreement]




7

--------------------------------------------------------------------------------






RELEASE AND WAIVER OF CLAIMS
This RELEASE AND WAIVER OF CLAIMS (“Release”) is entered into by Ronald Rubin
(“Executive”) in connection with the termination of his employment relationship
with PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a Pennsylvania business trust
(“PREIT”), PREIT ASSOCIATES, LP., a Pennsylvania limited partnership
(“Associates”), and PREIT SERVICES, LLC, a Pennsylvania limited liability
company (“Services”) (collectively, “Company”).
1.    Release of Claims. Executive, for and in consideration of the payment to
him of the Founder’s Retirement Payment provided in Section 4.4(a)(1) of the
Amended and Restated Employment Agreement effective as of June 7, 2012 (the
“Employment Agreement”), does hereby confirm the severance of his employment
with Company and its Affiliates (as defined in the Employment Agreement)
effective on June 7, 2016 (the “Separation Date”), and Executive does hereby
remise, release, waive, and forever discharge Company, and its Affiliates, and
each of their respective current and former officers, trustees, partners,
directors, managers, shareholders, employees, attorneys, and other agents, and
all such entities’ and individuals’ respective successors and assigns, heirs,
executors, administrators and representatives (hereinafter referred to
collectively as the “Released Parties”) of and from any and all rights,
obligations, promises, agreements, losses, controversies, claims, actions,
causes of action, suits, debts, claims and demands, of any nature whatsoever, in
law or in equity, whether known or unknown, asserted or unasserted, which
Executive ever had, now has, or hereafter may have against any or all of the
Released Parties relating to or arising out of Executive’s service as an
officer, employee or manager of Company or any Affiliate, Executive’s employment
and any other business relationships with Company or any Affiliate, the
Employment Agreement, the Assignment, and/or Executive’s separation from
employment with the Company or any Affiliate, except for obligations of the
Company, including payments, due to Executive under the Employment Agreement
and/or the Separation of Employment Agreement but which have not been paid or
completed on the date of this Release. This Release includes, but is not limited
to, any such claims arising under any federal, state or local statutes,
ordinances or common law principles governing employment relations or regulating
terms and conditions of employment, including, without limitation, the National
Labor Relations Act of 1947, the Civil Rights Acts of 1866, 1871, 1964, and
1991, the Equal Pay Act, the Age Discrimination in Employment Act of 1967, the
Rehabilitation Act of 1973, the Bankruptcy Code, the Fair Credit Reporting Act,
the Worker Adjustment and Retraining Notification Act, the Employee Retirement
Income Security Act of 1974 (except as to vested benefits, which are expressly
exempted from this release), the Americans with Disabilities Act of 1990, the
Family and Medical Leave Act of 1993, the Health Insurance Portability and
Accountability Act of 1996, the Sarbanes-Oxley Act of 2002, the Pennsylvania
Human Relations Act, the Pennsylvania Wage Payment and Collection Law, the
Philadelphia Fair Practices Ordinance, and any other employee-protective law of
any jurisdiction that may apply to the employment relationship between Executive
and the Company, each as they may have been amended, as well as any claim for
wrongful discharge, breach of contract or implied contact, breach of covenant of
good faith and fair dealing, intentional or negligent infliction of emotional
distress, negligence, misrepresentation, fraud, detrimental reliance, promissory
estoppel, defamation, invasion of privacy, breach of laws governing safety in
the workplace, loss of consortium, or tortious interference with business
relations.
2.    Exceptions to Release of Claims. Notwithstanding the foregoing, Executive
does not release Company or its Affiliates from any obligations that it may
have, or any rights or claims that Executive may have, arising (i) under the
Separation of Employment Agreement, (ii) from events occurring after the
Separation Date or the date on which Executive executes this Release, whichever
is later, (iii) with respect to any continuing obligations of the Company or
rights of the Executive under the Employment Agreement that survive the
termination of his employment, (iv) with respect to


1

--------------------------------------------------------------------------------






unemployment compensation benefits which Executive may seek after the Separation
Date (and Company agrees that it will not contest a claim by Executive for such
unemployment compensation benefits), or (v) other claims which may not be waived
by law. In addition, the foregoing Release of Claims is not intended to release,
and shall not release, any rights that Executive may continue to have as a
Trustee or under any shareholder agreement, partnership agreement, limited
liability company operating agreement or other governing documents with respect
to any entity.
3.    Confidentiality. Executive agrees to maintain the confidentiality of this
Release and shall not communicate or disclose its terms, except to satisfy any
disclosure requirements under applicable securities laws.
4.    Indemnification. Executive shall indemnify and hold harmless Company from
any and all claims, losses, damages, liabilities, costs and other expenses
incurred by Company resulting from a breach by Executive of the Separation of
Employment Agreement and/or this Release.
5.    Review Period. By signing below, Executive certifies that he has had a
period of not less than twenty-one (21) calendar days to review this Release
prior to signing it. Executive has been permitted to use as much or as little of
this twenty-one day period as he desires. Any negotiations between counsel for
the Parties as to the terms hereof shall not restart this period.
6.    Revocation Period. Even if Executive enters into this Release, he shall
have a period of seven (7) calendar days thereafter in which he may revoke it.
If he revokes it, this Release shall become null and void and have no legal
effect and Executive shall not receive the Founder’s Payment described in the
Employment Agreement. In order to timely revoke this Release, Executive must
deliver notice to the Company, to the attention of Bruce Goldman, by hand
delivery or facsimile, such that Mr. Goldman receives such notice not later than
5:00 pm on the close of business on the seventh business day after Executive has
signed this Release.


IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Release and Waiver of Claims on the 7th day of June, 2016.
WITNESS:______________________________        ______________________________(SEAL)
Ronald Rubin














2